PER CURIAM.
The appellant has two obligations of the bánkrupt, one is on a note of $15,000, of which the bankrupt was maker, the other is on an indorsement on a forged note for $15,000, given as *205collateral to secure the first-mentioned note. The' appellant seeks to prove both obligations against the bankrupt’s estate. There was only-one consideration, really only one debt, and the appellant is entitled to only one satisfaction. The payment of either obligation would extinguish the other. The District Court held that the appellant could not prove both and thus establish a double liability against the bankrupt’s estate.
The decree appealed from is affirmed.